Title: From George Washington to David Forman, 3 December 1782
From: Washington, George
To: Forman, David


                        
                            Dear Sir
                            Head Quarters 3d Decemr 1782
                        
                        Your favors of the 21st Septemr and 24th and 26 October came regularly to hand—as they only contain
                            intelligence of the movements of the enemy’s Fleet, and required no particular answer, I did not think it worth while to
                            give the Chain of Expresses the trouble of riding the whole way back to you. Your letter of the 26th of
                            September, directed by favor of Count de Breuille, never reached my hands untill the 4th of November,
                            and then it came from the Eastward. How this delay happened I cannot say—But I beg you to believe that had the letter have
                            come directly to me, I should not have failed to have given you the information you requested.
                        You must have seen the Resolve of Congress by which Capt. Asgill was released. All things
                            considered, I question whether the determination of Congress upon the proceedings of Lippencots Court
                            Martial would have been different from what it has been, had not the Court of France interceded warmly in Capt. Asgills
                            favor—but after a request made by the prime Minister, in which he expresses the wishes of their Majesties, that Capt.
                            Asgills life might be saved, there was scarcely a possibility of refusing, more especially, as Sir Guy Carleton had
                            promised to prosecute, still further, the persons who might be found guilty of Capt. Huddy’s Murther. I have lately
                            written to him and desired him to inform me what steps he has taken.
                        The Report that General Carleton had pledged his word that during his command, no small parties should come
                            within the American Lines or to any part of our Shores, is not literally true: But I have reason to believe that he has
                            taken measures to discountenance and discourage all acts of violence on the part of the Refugees. Indeed we had an
                            instance of it a few days past. Two of Sheldons Dragoons were taken off their post by a party of Refugees from Morrisania,
                            and carried to Kingsbridge. They were immediately returned with their Horses, Arms and Accoutrements to Colo. Sheldon with
                            a message intimating that as they had been captured without proper authority, it was not thought justifiable to detain
                            them. Upon the whole, Sir, I cannot help hoping that the savage kind of desultory War which we have long experienced is at
                            an end. But still how safe it will be for Gentlemen, who by their activity and influence have made themselves obnoxious,
                            to go too near the shore, I will not undertake to say—Altho’ there may be no danger of capture and cruel treatment from
                            Refugees, Regular parties may make them prisoners.
                        Your favor of the 22d ulto only reached me last night, owing to the delay of Expresses. I am obliged by your
                            accuracy in stating the number of the Fleet which sailed on that day. I had before heard of that event, but not in so
                            particular and satisfactory a manner.
                        There will be no occasion for your any longer keeping so strict a look out upon the Coast, or a communication
                            with Morris Town. But should there in future be any uncommon arrival at New York either of ships of War or Transports with
                            Troops, or should an embarkation of any consequence take place, you will very much oblige me by sending a particular
                            Express. You will now be pleased to furnish me with an account of all the expences which have been incurred by you in this
                            last Business and it shall be repaid with thanks by Dear Sir Your much obliged and obt Servt
                        
                            Go: Washington
                        
                    